United States District Court
Northern District of California

NO

Oo Oo NN A A Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

 

 

Case 3:21-mc-80041-JD Document 1 Filed 03/02/21 Page 1 of 1

FILEL
MAR 02 2021

SUSAN Y. SOONG
NORTHERN DISTRICT OF CALIFORNIACLERK, U.S. DISTRICT cory D
NORTH DISTRICT OF CALIFO

IN THE MATTER OF Cy2 1 Case No 8 0 0) 4 IMISC

 

UNITED STATES DISTRICT COURT

Jerry D Rothman, ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP

State Bar No. 226686 IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Jerry D Rothman
The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 13, 2021, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before April 13, 2021, you may file a response to this
Order meeting the requirements of Civil Local Rule 1 1-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after April 13, 2021 absent further order of this
Court.

IT IS SO ORDERED.
Dated: March 2, 2021

 

 

JAMES
United Stes District Judge

Atiarney-discipline OSC CSA
rey. 11-18

 
